so eo-ce department of the treasury internal_revenue_service washington d c date apr 1g contact person danny smith identification_number telephone number ein dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of all of the assets of b to c b and c are exempt under sec_501 of the internal_revenue_code and are classified as private_foundations under sec_509 b is a charitable_trust b’s trustees have determined that its charitable purposes can be more economically and effectively accomplished by operating in corporate form rather than in trust form thus b will transfer ail of its assets primarily consisting of cash and investments to c a corporation c is directly controlled by the same persons who control b mission of b c will continue the charitable in the taxable_year following the distribution of all of b’s assets to c it is anticipated that b will notify the service of its intention to voluntarily terminate its status as a private_foundation pursuant to sec_507 sec_507 of the code provides for the voluntary and involuntary termination of private_foundation_status it states in part that except for transfers described in sec_507 an organization's private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to r another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_1_507-1 of the income_tax regulations provides in part that when a private foundatin transfers all or part of its assets to one or more private_foundations pursuant to a transfer described in sec_507 of the code and sec_1_507-3 of the regulations such transferor foundation will not terminate its private_foundation_status under sec_507 of the code sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this subsection the transferee organization shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that in a sec_507 transfer the transferee organization shall succeed to the aggregate tax_benefit of the transferor organization in an amount equal to the amount of such aggregate tax_benefit of the transferor organization multiplied by a fraction the numerator of which is the fair_market_value of the assets less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer market_value is determined at the time of transfer fair sec_1_507-3 of the regulations provides that where the transferor has disposed of all of its assets and effective_control remains the same during any period in which the transferor has not assets sec_4945 and h shall not apply to the transferee or transferor with respect to any expenditure_responsibility grants made by the transferor sec_1_507-3 of the regulations provides that if a transferor private_foundation transfers assets to a private_foundation effectively controlled directly or indirectly by the same person or persons who effectively control the transferor private_foundation the transferee foundation will be treated as if through and sec_507 through of the code the transferee is treated as the transferor in the proportion which the fair_market_value of the transferor’s assets that were transferred bears to the fair_market_value of all of the assets of the transferor immediately before the transfer it were the transferor foundation for purposes of sec_4940 sec_1_507-3 of the regulations provides that in order for a transfer of assets pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization not to be a taxable_expenditure it must be to an organization described in sec_501 other than an organization described in sec_509 or treated as described in sec_501 under sec_4947 sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a transfer of assets pursuant to sec_507 of the code sec_4940 of the code imposes a tax on the net_investment_income of private_foundations sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code provides that the term self-dealing includes any direct or indirect sale_or_exchange or leasing of property between a private_foundation and disqualified_person sec_4942 of the code requires a private_foundation to make specified distributions of income for each taxable_year including the year in which it transfers substantial assets to another private_foundation under sec_507 sec_4942 of the code defines a qualifying_distribution as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4943 of the code imposes a tax on the excess_business_holdings of a private_foundation sec_4944 of the code imposes a tax upon a private_foundation which invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes tax upon a private foundation’s making of any taxable_expenditure under sec_4945 sec_4945 of the code states that the term taxable_expenditure includes any amount_paid or incurred by a private_foundation as a grant to an organization unless a the organization is described in subparagraphs or of sec_509 of the code or is an exempt_operating_foundation as defined in sec_4940 of the code or b the private_foundation exercises expenditure_responsibility with respect to such grant in accordance with sec_4945 of the code the exercise of expenditure_responsibility requires the foundation that makes the transfer to keep detailed records of the way the payment is spent by the recipient foundation sec_4945 of the code provides that expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made to obtain full and detailed reports with respect to such expenditures and to make fult and detailed reports to the secretary -4- sec_53_4945-5 of the foundation and similar excise_taxes regulations refers to the rules relating to the extent to which the expenditure_responsibility_rules contained in sec_4945 and h and this section apply to transfers of assets described in sec_507 because b intends to transfer more than percent of the fair_market_value of its assets to c the transfer will constitute a significant disposition of b’s assets the transfer will thus be a transfer between private_foundations within the meaning of sec_507 of the code because a transfer of assets as described in sec_507 will not cause a termination of an organization's private_foundation_status the transfer from b to c will not terminate b’s status as a private_foundation under sec_507 under sec_507 of the code the value of b’s assets after it has transferred all of its assets to c will be zero thus b’s voluntary notice of termination of its private_foundation_status pursuant to sec_507 will not result in tax under sec_507 of the code c in its corporate form is a continuation of b thus for purposes of chapter and sections of the code c should be treated as if it were b because c is controlled by b for purposes of chapter of the code and sections of the code c will be treated subsequent to the transfer of b's assets as if it were b in the proportion which the fair_market_value of b’s assets less encumbrances transferred bears to the fair_market_value of b's assets less encumbrances immediately before the transfer thus c can succeed to b’s qualifying distributions carryover for purposes of sec_4942 of the code and in proportions determined in accordance with sec_1_507-3 of the regulations consistent with succeeding to b’s tax_attributes under sec_4940 of the code capital_gains_and_losses are defined as gains and losses from the sale_or_other_disposition of certain property because the asset transfer from b to c will lack consideration no sale_or_other_disposition will have occurred thus there will be no gain and the asset transfer will not give rise to tax under sec_4940 of the code because this transfer will not result in assets being transferred to or for_the_use_of disqualified persons the transfer of assets to c will not constitute an act of self-dealing within the meaning of sec_4941 of the code under sec_1_507-3 of the regulations a private_foundation is required to meet the distribution_requirements of sec_4942 of the code for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation assuming that b meets its distribution_requirements under sec_4942 of the code for the year in which the transfer is made the transfer of assets will not give rise to tax under sec_4942 of the code because the transfer of assets from b to c does not involve excess_business_holdings within the meaning of sec_4943 the asset transfer will not give rise to tax to b under sec_4943 of the code because the proposed transfer of assets to c will be made to accomplish the exempt purposes of b the transfer will not constitute investments for purposes of sec_4944 of the code thus the excise_taxes imposed on jeopardizing investments under sec_4944 of the code will not apply to the transfer of assets from b to c because b is transferring ail of its assets to c pursuant to a reorganization and b and c are controlled by the same persons c will be treated as b the transfer will be treated as not having taken place for expenditure_responsibility purposes under sec_4945 thus the transfer will not be a taxable_expenditure under sec_4945 therefore b need not exercise expenditure_responsibility with regard to the transfer accordingly based on the information furnished we rule as follows the transfer of all of b’s assets to c will constitute a transfer pursuant toa reorganization under sec_507 of the code the proposed transfer will not terminate b’s status as a private_foundation under sec_507 and will not result in any termination_tax imposed by sec_507 of the code as a result of the proposed transfer c will be treated as if it were b for purposes of chapter and sections of the code c will succeed to any excess qualifying_distribution carryover of b under sec_4942 of the code the voluntary termination of b’s status as a private_foundation after the transfer of assets to c will be a taxable_termination under sec_507 of the code but no tax will be imposed under sec_507 of the code because b will not have any assets at the time of such termination the transfer of assets from b to c will not constitute a gross_investment_income or capital_gain_net_income within the meaning of sec_4940 b an act of self-deating under sec_4941 c undistributed_income under sec_4942 d excess_business_holdings under sec_4943 e an investment that jeopardizes charitable purposes under sec_4944 or f a taxable_expenditure under sec_4945 the asset transfer will not cause b or any disqualified persons as defined under sec_4946 with respect to b or c to be subject_to any_tax under sec_4940 through bwill not have to exercise expenditure_responsibility under sec_4945 as a result of the transfer of assets to c the proposed transfer of assets from b to c will not be treated as a sale_or_exchange of property subject_to tax the tax basis and holding_period of the transferred assets will be determined in the same manner as if such assets were to be held continuously by b we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely dereetot v baok gerald v sack manager exempt_organizations technical group
